Title: To Thomas Jefferson from Meriwether Smith, 4 December 1790
From: Smith, Meriwether
To: Jefferson, Thomas



Dear Sir
Bathurst, Virga. 4th. Decbr. 1790.

I have received your favor of the 2d. of November to-day; and I thank you for your Attention to my Request in taking Care of the Letter to Mr. Short. You are pleased to add Assurances of your Esteem and Attachment. Your friendship, independently of any particular Advantage which might flow from it, will ever be esteemed by me, but if it should happen that you might do me a particular Service, it would confer upon me a new obligation. Were I seriously to attempt it, I believe I should not find it difficult to be elected into the Congress; but that might further embarrass my Affairs already too much deranged by my Absence from them in unprofitable pursuits during the late War, and I have not the Vanity to think that I could be of real Service to my Country. Nothing is so desirable to me as a peaceful Retirement. But that is not my portion. And tho’ I never was sollicitous for Offices, especially of a pecuniary Nature, I could have no Objection to one which might assist me in the payment of my debts, provided I might render an equivalent in Services useful to the State. Wherein I might be useful none can better judge than yourself. I know that to speak of poverty and to desire favors of a friend, is often a sure means of losing his friendship, but let not that affect you. You will not find me troublesome. My Expectation is not great, neither are my desires extravagant. And tho’ I get nothing by it, it will not lessen my Esteem for you.
You have, no doubt, seen the Resolves of the Assembly of Virginia. They may require a justificative declaration, as they wear the appearance of Hostility, and I hear such an one is to be presented at Philadelphia. What the Event may be I cannot pretend to judge. But an Imperium in imperio is a refinement which even  Paley’s philosophy will hardly support. One party charges the Congress with an unconstitutional Act; and both parties charge it with an Act of injustice. The last Resolve was proposed as a Substitute to the first, but that failing, it seems to have been afterwards adopted as coming from the opposite party, to strengthen the first.
I am happy in [being] able to return you Assurances of the Esteem & attachment with which I have the honor to be, Dear Sir, Your most obedient & most humble Servant.

M. Smith.

